PELHAM, J.
The only errors insisted upon as requiring a reversal of the case relate to the refusal of the trial judge to give ■ the three written charges requested in behalf of the defendant.
The first charge asserts a proposition as to which the Supreme Court says, in the case of Pittman v. State, 148 Ala. 612, 616, 42 South. 993, with respect to similar charges, the previous decisions of that court seem to he in some confusion. The opinion in Pittman’s Gase discusses the previous cases and limits the cases in Avhich the charge could be held proper, and excluded the case in hand. The instant case, under the ruling in Pittman’s Gase, is not one in which the charge, if ever allowable, should have been given. This same charge was condemned in Bowen’s Case, 140 Ala. 65, *13437 South. 233. See, also, Parham's Case, 147 Ala. 59, 42 South. 1, and cases there cited.
The legal principle embodied in charge No. 2 refused is covered by given charge No. 3.
The trial court cannot be put in error for refusing a charge that asserts no proposition of law or that asserts there is no evidence of a specific fact or state of facts (Anderson v. State, 160 Ala. 79, 49 South. 460), and the refusal of charge No. 3 could he justified for these reasons alone; hut the charge is also of doubtful applicability to all of the evidence, and the given charges show that the jury was fully instructed on the rules applying to the sufficiency of circumstantial evidence and the weight and conclusiveness to be accorded to it to justify a finding of guilty.
We find no error presented by the record, and the judgment appealed from will be affirmed.
Affirmed.